Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the not enumerated IR and NIR acronyms. Applicants are kindly requested to articulate the acronyms in the claims in order to provide clarity and consistency of the claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ionita (US Patent Number 10685251), in view of Kumar (US Pub 20190392189), and further in view of Day (WO 2018127789 A1).
Regarding claims 1 and 13, Ionita discloses a computer (Fig 1, ref 12); a processor (Fig 1, ref 14); and a memory (Fig 1, ref 16), the memory including instructions executable by the processor to: acquire a first image by illuminating a first object with a first light beam (Fig 16 and column 14, lines 26-35: FIG. 20A is a plan view of the region of interest 50 from a frame 46 captured while the biometric modality was illuminated in accordance with the signal 62); determine a first measure of pixel values in the first image (column 14, lines 26-35: A first average pixel value for the first subarea 52-1 is calculated for the position); acquire a second image (Fig 17 and column 14, lines 35-44: FIG. 20B is a plan view of the region of interest 50 from a frame 46 captured during an off-state of the signal 62); estimate ambient light illuminating the first object based on the second image (column 12, lines 40-50: Because the frame 46 was captured under ambient lighting conditions only, the region of interest 50 is shaded.); modify the first measure of pixel values based on a second measure of pixel values corresponding to estimated ambient light based on the second image (column 14, lines 35-44: A second average pixel value for the second subarea 52-2 is calculated for the position. A feature value for the position is calculated by taking the difference between the first and second average pixel values.); perform a comparison of the modified first measure of pixel values to a  measure of pixel values determined of a second object (Column 16, lines 35-45: When more than two frames are used, additional separate confidence scores may be calculated and a person may be determined to be live when each confidence score is equal to or greater than the threshold score. Alternatively, the confidence scores may be fused into a single confidence score which is compared against the threshold score. The user may be deemed live when the fused confidence score is equal to or greater than the threshold score. Alternatively, the user may be deemed live when each confidence score or the fused confidence score is less than the threshold score). Ionita does not disclose a third measure from a third image, wherein the third image is previously acquired by illuminating the second object with a second light beam.
In a similar field of endeavor of image spoof detection, Kumar discloses wherein the third image
is previously acquired by illuminating the second object with a second light beam ([0083] From the second set of images, a third set of images that are representative of a specific pose of the human palm are determined. One or more transforms may be applied to the images in the third set of images to produce the processed image data 408).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently claimed invention to combine Ionita’s disclosure with Kumar’s teaching, to include a third image (second image of the second object), in order to further be able to determine an authenticated user by comparing the images to identify if the images match to a same signature, as taught by Kumar. 
	Ionita and Kumar do not disclose when the comparison determines that the first measure is equal to the third measure of pixel values within a tolerance, determine whether the first object and the second object are a same object. 
	In a similar field of endeavor of object detection and identification, Day teaches when the comparison determines that the first measure is equal to the third measure of pixel values within a tolerance ([0189] based on a spatial relationship and a reflectivity relationship between the object as a vehicle. Accordingly, the spatial relationship and the reflectivity relationship may form a "reflectivity fingerprint" (or a part of a "reflectivity fingerprint") used to classify the particular object as a vehicle. For example, the spatial relationship may comprise one or more lengths between the first portions and the at least two additional portions (whether center-center, center-edge, edge-edge, or the like), one or more angles between the first portions and the at least two additional portions (or between a connecting line drawn center-center, center-edge, edge-edge, or the like), one or more sizes of the first portions and the at least two additional portions (and/or relations between the one or more sizes), or the like.), determine whether the first object and the second object are a same object ([0207] At step 805, the at least one processor compares the reflectivity fingerprint of the particular object with the indicators of fingerprints of various objects stored in memory to identify a match. In some embodiments, a match may comprise a reflectivity fingerprint that maps onto a stored fingerprint (or indicators of the reflectivity fingerprint that map onto stored indicators). In other embodiments, a match may comprise a reflectivity fingerprint that partially maps onto a stored fingerprint (or indicators of the reflectivity fingerprint that partially map onto stored indicators). In such embodiments, the partial mapping may be considered a match only if above a certain threshold (e.g., at least 80% of the indicators match, at least 90% of the fingerprints match, etc.)). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently claimed invention to combine Ionita and Kumar’s disclosure with Day’s teaching, in order to determine if the objects are classified correctly, so that they are accurately matched.
Regarding claims 2 and 14, Ionita discloses wherein the first light beam is a near infrared light beam and the second light beam is a near infrared light beam (Col 6, lines 20-25: When the user interface 24 includes an infrared illuminator and one or more cameras, the infrared illuminator may project infrared light or near infrared light on a biometric modality of a user, and the one or more cameras may detect reflections of the projected light off the biometric modality).
Regarding claims 3 and 15, Ionita discloses wherein the first, second images (Fig 16 (first image) and fig 17 (second image)) are acquired with a camera that acquires near infrared pixels (Col 6, lines 20-25: When the user interface 24 includes an infrared illuminator and one or more cameras, the infrared illuminator may project infrared light or near infrared light on a biometric modality of a user), red pixels, green pixels and blue pixels (Fig 18, RGB light illuminations).
Ionita does not disclose a third image. In a similar field of endeavor of image spoof detection,
Kumar discloses a third image ([0083] From the second set of images, a third set of images that are representative of a specific pose of the human palm are determined). 
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently claimed invention, to combine Ionita’s disclosure with Kumar’s teaching, to include a third image (second image of the second object), to further be able to determine an authenticated user by comparing the images to identify if the images match to a same signature.
Regarding claim 4 and 16, Ionita discloses the instructions including further instructions to determine the second measure of pixel values by acquiring the second image of the first object using ambient illumination (Fig 16 (ambient illumination of a human face) and fig 17 (no ambient illumination on human face)).
Regarding claims 5 and 17, Ionita discloses the instructions including further instructions to determine the second measure of pixel values by segmenting the first image to determine a plurality of image segments that do not include the first object (Figs 20a-24a to Figs 20b-24b: First and second average pixel values are calculated for the position as described herein with regard to FIGS. 20A and 20B, and a feature value for the position is calculated as the difference between the first and second average pixel values), and combining measures of pixel values for segments having standard deviation less than or equal to an overall standard deviation plus a tolerance (Col 16, lines 25-35: Alternatively, the confidence scores may be fused into a single confidence score which is compared against the threshold score. The user may be deemed live when the fused confidence score is equal to or greater than the threshold score.). Ionita does not disclose measuring a standard deviation of pixel values in each image segment. 
In a similar filed of endeavor of object classification, Day teaches measuring a standard deviation of pixel values in each image segment ([0185] the first reflectivity may be higher (e.g., two times, five times, etc.) than the reflectivity of a surrounding area, the maximum reflectivity of the surrounding area and/or the rest of the received signals, or a statistical value derived from the received signals or a portion thereof (e.g., corresponding to the surrounding area). The statistical value may include a mean, a median, a standard deviation, or the like.)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently claimed invention, to combine Ionita’s disclosure with Day’s teaching to include a standard deviation of pixels so that an object can be accurately read and classified.
Regarding claims 6 and 18, Ionita and Kumar do not disclose the instructions including further instructions to output the determination whether the first object and the second object are a same type of object. 
In a similar field of endeavor of object detection and identification, Day teaches the
instructions including further instructions to output the determination whether the first object and the second object are a same type of object ([207] At step 805, the at least one processor compares the reflectivity fingerprint of the particular object with the indicators of fingerprints of various objects stored in memory to identify a match).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently claimed invention, to combine Ionita and Kumar’s disclosure with Day’s teaching, to determine if the objects are classified correctly so that they are accurately matched.
Regarding claims 7 and 19, Ionita discloses instructions including further instructions to, when the comparison determines that each of the first object and the second object is a human face (Col 6, lines 25-33: the authentication data requirement is for the face of the user captured in a sequence of frames). Ionita does not disclose perform human identification testing.
In a similar field of endeavor of spoof detection, Kumar discloses perform human identification
testing ([0072] External characteristics and internal characteristics of the fingers and thumb may be used instead of or in conjunction with the features of the palm to identify the user 102).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently claimed invention, to combine Ionita’s disclosure with Kumar’s teaching, by determining that if both images are the same face, further perform matching to ensure that the right person is gaining access to an authorized area. 
Claim(s) 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ionita (US Patent Number 10685251), in view of Kumar (US Pub 20190392189), in view of Day (WO 2018127789 A1) and further in view of Zhang (US Pub 20200394390).
Regarding claims 8 and 20, Ionita, Kumar and Day do not disclose the instructions including further instructions to, when the comparison determines that each of the first object and the second object is a human face and are the same object, operate a vehicle. In a similar field of endeavor of face identification, Zhang teaches the instructions including further instructions to, when the comparison determines that each of the first object and the second object is a human face and are the same object, operate a vehicle ([0076] The feature vector 212 finally generated by the face feature extractor 110 will be used to initiate a query to the face feature dictionary 112. More specifically, the face retrieval system 114 tries to find the most similar feature vector in the face feature dictionary 112. If the Cosine similarity is greater than the predetermined similarity threshold, the similarity comparator 316 generates an identification result 318. In other words, the similarity comparator 316 identifies the identification of the driver (e.g., John Doe).
[0078] However, if the similarity comparator 316 does not find any match (i.e., no Cosine similarities is greater than the predetermined similarity threshold) in the face feature dictionary 112, then the similarity comparator 316 will output an identification result 318 indicating that the driver has not been registered yet, which in turn indicating potential illegal vehicle entry or needs for face registration. Due to safety concern, the switch from the retrieval mode to the registration mode requires a second-step verification of identity such as password, finger print and key activation; if your face is in the system and there is a match, the car will turn on. However, if the face is not in the system then you have the option to add your credentials, but you would be required to enter a password to add new credentials, which increases the likelihood of a vehicle from being stolen).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently claimed invention, to combine Ionita, Kumar and Day’s disclosure with Zhang’s teaching, to match a face with the registry to ensure that the right person is behind the wheel and so the right custom adjustments (seating arrangement, rearview camera angles, brightness of display) can be configured with each user. 
Claim(s) 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ionita (US Patent Number 10685251), in view of Kumar (US Pub 20190392189), in view of Day (WO 2018127789 A1) and further in view of Ishiga (JP 2010072699).
Regarding claim 9, Ionita, Kumar and Day do not disclose wherein the first and second measures of pixel values are first and second mean values calculated on first and second histograms of pixel values included in first and second images, respectively.
In a similar field of endeavor of object identification, Ishiga discloses wherein the first and second measures of pixel values are first and second mean values calculated on first and second histograms of pixel values ([0051] In step S 13 - 2, as a feature amount representing a histogram shape, a mean value, a standard deviation, a skewness, and kurtosis, which are the first to 4 moments of the histogram V _ hist [I] of luminance (V), are respectively calculated. The average value is calculated as the total brightness level) included in first and second images, respectively (Fig 14a-d: 4 images).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently claimed invention, to combine Ionita, Kumar and Day’s disclosure with Ishiga’s teaching, so that an image can be obtained to an actual impression impersonation of the image and the image would not be pushed into a color specified model.
Regarding claim 10, Ionita, Kumar and Day do not disclose wherein the first and second mean values are calculated based on a Gaussian mixture model applied to the first and second histograms, respectively. 
In a similar field of endeavor of object identification, Ishiga discloses wherein the first and second mean values are calculated ([0051] In step S 13 - 2, as a feature amount representing a histogram shape, a mean value, a standard deviation) based on a Gaussian mixture model applied to the first and second histograms, respectively ([0052] In addition, since a Laplacian distribution is obtained when the value of kurtosis is 3 for a single peak, a Gaussian distribution for 0, and a uniform distribution of a rectangle for - 1.2, a histogram of an actual image is obtained). 
It would have been obvious to one of ordinary skill in the art to combine Ionita, Kumar and Day’s disclosure with Ishiga’s teaching, so that a reflected surrounding natural light can be measured and removed from an object.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ionita (US Patent Number 10685251), in view of Kumar (US Pub 20190392189), in view of Day (WO 2018127789 A1) and further in view of Zhang (US Patent 10452894 B2).
Regarding claim 11, Ionita, Kumar and Day do not disclose the instructions including further instructions to illuminate the first object with ambient light in addition to NIR to acquire a first color/NIR image. However, in a similar filed of endeavor of spoof detection, Zhang discloses the instructions including further instructions to illuminate the first object with ambient light in addition to NIR to acquire a first color/NIR image (Fig 4: NIR image and RGB image are combined into one image and Col 7, lines 5-15: As described with respect to block 31, a NIR image 41 is captured and a visible (e.g., RGB) image 42 is captured by separate NIR and visible light sensors, respectively. Alternatively, a multispectral sensor can be used, and the image data can be post-processed to separate the NIR image data from the visible light image data. In other implementations, filters can be applied over the sensors to filter the desired wavelengths).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently claimed invention, to combine Ionita, Kumar and Day’s disclosure with Zhang’s teaching, to combine all the photos under different illumination together to identify if the image present is a real or spoof image. This increases the security in areas where it is required.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ionita (US Patent Number 10685251), in view of Kumar (US Pub 20190392189), in view of Day (WO 2018127789 A1), in view of Zhang (US Patent 10452894 B2) ) and further in view of Huang (US Pub 20200345229 A1).
Regarding claim 12, Ionita, Kumar and Zhang do not disclose the instructions including further instructions to estimate the ambient light by dividing each IR pixel of the first color/NIR image by a corresponding blue pixel of the first color/NIR image.
In a similar field of endeavor of image classification, Day discloses instructions including further
instructions to estimate the ambient light ([0294] Additionally or alternatively, the at least one processor may obtain an additional measurement of ambient light and at least one confidence level associated with the ambient light associated with the particular object). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently claimed invention, to combine Ionita, Kumar and Zhang’s disclosure with Day’s teaching, to estimate the ambient light to make sure that the reflection of the ambient light is not preventing the system from classifying an object in an image. 
Day does not disclose dividing each IR pixel of the first color/NIR image by a corresponding blue pixel of the first color/NIR image.
	In a similar field of endeavor of image layering, Huang discloses dividing each IR pixel of the first color/NIR image by a corresponding blue pixel of the first color/NIR image ([0057] Multispectral vision imaging divides the entire spectrum from blue to near infrared (480 nm to 980 nm) into different relatively narrow spectral bands, and each light-emitting diode has a specific spectrum with a relatively limited wavelength and width, which together cover a wider range of spectrum).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently claimed invention, to combine Ionita, Kumar, Day and Zhang’s disclosure with Huang’s teaching to be able to separate an image into multiple layers in order to receive multiple separate illuminations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666